Case 1:21-cr-00380-CKK Document 68 Filed 07/23/21 Page 1 of9

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA, : CRIMINAL NO. 21cr380
v. |
BRIAN JEFFREY RAYMOND
Defendant.
STATEMENT OF OFFENSE

 

The parties in this case, the United States of America and the defendant, Brian Jeffrey
Raymond, stipulate and agree that the following facts are true and accurate. These facts do not
constitute all of the facts known to the parties concerning the charged offense; they are being
submitted to demonstrate that sufficient facts exist that the defendant committed the offenses to
which he is pleading guilty: Sexual Abuse of AV-7 and AV-9, in violation of 18 U.S.C. § 2242(2),
and transportation of obscene material, in violation of 18 U.S.C. § 1462.

Statement of Facts
. Between on or about August 21, 2018 and June 1, 2020, Raymond, now 45 years old, was a U.S.
government employee working at the U.S. Embassy in Mexico City, Mexico. During that time,
Raymond lived in an apartment assigned to him by the U.S. government. Raymond’s residence in
Mexico City has been leased by the U.S. government since April 2013 for use by U.S. personnel
assigned to diplomatic, consular, military, and other U.S. government missions in Mexico City.
The U.S. government currently maintains a nine-year lease of the property. This residence falls

within the Special Maritime and Territorial Jurisdiction (““SMTJ”) of the United States, pursuant

to 18 U.S.C. § 7(9).
Case 1:21-cr-00380-CKK Document 68 Filed 07/23/21 Page 2 of 9

2. On May 31, 2020, there was an incident at Raymond’s embassy-leased residence in Mexico City.
During an interview with law enforcement on June 2, 2020, Raymond stated that he had sexual
intercourse with an adult woman, hereinafter referred to as AV-1, on May 31 and that it was
consensual. AV-1 was interviewed and reported that she has no memory of the incident and did
not consent to sexual intercourse with Raymond. After the May 31, 2020 incident, law
enforcement executed several premises and device search warrants, including but not limited to
search warrants for Raymond’s phones, laptops, tablets, thumb drives, and memory cards,
Raymond’s Mexico City residence, his parents’ residence in La Mesa, California, Tinder and other
social media accounts, email accounts, and his iCloud account.

3. Internet artifacts on Raymond’s devices revealed a number of searches. For example, there were
searches for “passed out black girl,” on February 8, 2020, for “passed out gorl [sic]” on February
22, 2020, and for “deep sleep” on February 23, 2020. There were multiple videos of unconscious
or “passed out” women in his YouTube viewing history. Moreover, law enforcement discovered
internet artifacts on one of Raymond’s ASUS laptops revealing searches for: “passed out,”

“ambien,” “ambien and alcohol side effects, Zolpidem Tartrate tablets and 10mg,” “Ambien,”

39 66.

“dissolve,” “Zolpidem and pharmacies,” “Ambien and alcohol and pass out,” “passed out and

carried,” and “deep sleep” between 2010 and 2011.

4, Agents found approximately 487 videos and images of unconscious women in various states of
undress on multiple devices belonging to Raymond and in his iCloud account. The search warrants
on Raymond’s phones were executed on June 6, 2020. Between May 31, 2020 when the
investigation began and June 6, 2020, Raymond deleted numerous images and videos of
unconscious women from his phone. He also attempted to delete the images and videos he had

made of nude or partially nude unconscious women (to include images and videos of AV-7 and
Case 1:21-cr-00380-CKK Document 68 Filed 07/23/21 Page 3 of 9

AV-9) that were saved to his iCloud account, but he was unsuccessful due to a preservation request
sent by law enforcement. (The examination of the iCloud account revealed that these materials
had been deleted but preserved.) Also, the forensic examination revealed that on June 3, 2020,
Raymond conducted the following internet search: “how to save photis from.icloud [sic] to
aniother [sic] device” and that the dating application Bumble was deleted from his phone sometime
after June 2, 2020.

. When asked by federal law enforcement agents about his use of dating applications, he answered
that he used them very little, when in fact he met many of the women referenced herein on such
applications.

. Through its investigation, law enforcement learned that from 2006 to 2020, while working as a
U.S. government employee, Raymond recorded and/or photographed at least 24 unconscious nude
or partially nude women (AV-2 through AV-25). Many of these women were identified and
interviewed, including AV-7 and AV-9. None of the women interviewed knew that Raymond had
recorded them in an unconscious and nude or partially nude state, nor did they consent to any such
recordings or depictions or any sexual contact while in that state. All of the women interviewed
described drinking alcohol supplied and/or prepared by Raymond and experiencing memory loss
during their time with Raymond.

. During his interviews with law enforcement after the incident on May 31, 2020, Raymond
acknowledged having sex with a woman at his embassy-leased apartment in Mexico on May 30,
2020, later identified as AV-7. AV-7 is a resident of Mexico (born in 1994), speaks primarily
Spanish and very little English, and works at a call center. Raymond invited her to his apartment
on May 30, 2020. AV-7 took an Uber to get to the apartment and did not have a car. Raymond

prepared drinks for her in the kitchen, while she sat in the living room. Soon after arriving at
Case 1:21-cr-00380-CKK Document 68 Filed 07/23/21 Page 4 of 9

Raymond’s residence, AV-7 told Raymond that she lost cell phone reception and could not text or
call out. At some point, AV-7 became sick and vomited in Raymond’s bathroom, during which
Raymond came to comfort her. After that, knowing that AV-7 was at the point where she was
incapable of appraising the nature of the conduct, Raymond had sexual intercourse with AV-7.
Raymond discussed having sex with AV-7 with a friend via text message the following day. AV-
7 stated that she could not recall anything after vomiting in the bathroom until she woke up in
Raymond’s bed naked, other than one fragmented memory of lying face down on a bed when it
was very dark and feeling Raymond grabbing her breast. She did not recall consenting to him
removing her clothing, and she did not recall consenting to or having sexual intercourse with him
after vomiting in the bathroom. She observed a used condom when she awoke the following
morning and assumed she and Raymond had sex the night before. After AV-7 awoke, her cell
phone was still not working so Raymond used his phone to order an Uber for her.

Approximately 77 photographs and four videos of AV-7 were recovered from Raymond’s iCloud
and MacBook. Those photographs and videos were recorded on the night of May 30, 2020. They
depict AV-7 fully nude and unconscious, lying on Raymond’s bed. They show Raymond’s hand
opening her eyelid and pulling down her lower lip. In one video, AV-7 flinches when Raymond’s
fingers are in her mouth, and he quickly pulls his hand back. There are many close-ups of AV-7’s
breasts and genitals. Notably, there is a photo in which AV-7 is on her back, with her legs tightly
closed, and Raymond is straddling her body, with his knees and inner thighs on either side of her
legs on the bed, and his erect penis is visible. AV-7 stated she did not consent to Raymond taking
these videos or images, nor was she aware of their existence prior to the interview with law

enforcement.
0

10.

Case 1:21-cr-00380-CKK Document 68 Filed 07/23/21 Page 5 of 9

In March 2020, approximately two months before his interaction with AV-7, Raymond also texted
the same friend mentioned above about having sexual intercourse with AV-9. AV-9 is a resident
of Mexico and primarily a Spanish speaker. He texted the same friend that he had to pay for an
Uber for AV-9 and expressed that it was annoying but ultimately worthwhile because he was able
to have sex with her. After connecting on a dating application, AV-9 and Raymond initially met
at a restaurant on or about March 26, 2020 in Mexico City. Later that same day, Raymond invited
AV-9 to his embassy-leased apartment, where they drank a lot of wine and tequila. Raymond had
sexual intercourse with AV-9 in his bed. During the sexual act, Raymond knew that AV-9 was
incapable of appraising the nature of the conduct. AV-9 could not recall anything that occurred
that night after she and Raymond drank wine and kissed in his kitchen. AV-9’s last memory was
of them walking in his hallway. She woke up in his bed naked and did not remember taking off
her clothing, and she did not recall consenting to Raymond taking off her clothing or consenting
to or having sexual intercourse with Raymond.

Raymond recorded/took 20 photographs and 15 videos of AV-9 at his embassy-leased apartment
in Mexico City on March 26, 2020. In the photographs and videos, AV-9 is fully unconscious and
nude. Some of the photographs show Raymond’s hand opening AV-9’s eyelid, and some depict
close-ups of her breasts and genitals. Raymond also appears to pose her body in different positions
throughout the photo set. A video shows Raymond’s hand on the outside of AV-9’s buttocks.
Another video shows Raymond’s hand touching AV-9’s breast and buttocks. Another video shows
Raymond’s hand forcefully grabbing AV-9’s breast. His hand then appears to move down to her
pubic region, out of the frame. In one video, Raymond is nude and lying in bed with AV-9’s limp

body, manipulating her limbs. Raymond’s erect penis can be seen in the video. AV-9 did not
Case 1:21-cr-00380-CKK Document 68 Filed 07/23/21 Page 6 of 9

consent to the photographs and videos being taken and was unaware that they existed prior to her

interview with law enforcement.

11. The following photos and videos, in addition to those listed above, were recovered from

Raymond’s phones, iCloud account, email account, several laptops, and several thumb drives:

 

Victim!

Number of Photos

and/or Videos

Location

Date

Example of
Obscene
Depiction for
this Victim

 

AV-2

33 photographs and 1 video

44 photographs and 7 videos

California

Mexico

 

AV-3

16 Photos and 3 Videos

Country 5?

February 2, 2018

November 23, 2018

Close-up of breast
with shirt pulled
down by adult
male hand

Close-up of
genitalia

 

“December 1, 2017

Close-up of bare
breasts and
genitalia

 

AV-4

8 Photos and 2 Videos

Virginia

May 14, 2017

Close-up of breasts
with bra pulled
down,

 

AV-5

25 Photos and 10 Videos

Mexico

May 17, 2019

Close-up of adult
male grabbing bare
breast

 

AV-6

29 Photos and 6 Videos

35 Photos

Mexico

Mexico

June 23, 2019

December 21, 2019

Close-up of bare
breasts and
genitalia, places
her hand on her
own breast and
genitalia

 

AV-7

77 Photos and 4 Videos

Mexico

May 30, 2020

Close-up of
genitalia, adult
male straddling

 

AV-8

13 Photos and 1 Video

Mexico

March 27, 2020

Close-up of bare
breast

 

AV-9

 

 

20 Photos and 15 Videos

 

 

 

Mexico

 

March 26, 2020

 

Close-up of adult
male touching bare
breast

 

 

' This chart only depicts victims whose photographs and/or videos meet the definition of obscenity. Photographs of
four additional women were recovered from Raymond’s devices and/or accounts. Those photographs were taken
while the women were either sleeping or unconscious, without their knowledge or consent. For example, three
photos of AV-14 were taken in Virginia on August 4, 2017. She is unconscious and partially nude, wearing only her
underwear, Her arm conceals her naked breasts in the photo. Similarly, three photographs of AV-21 were taken in
Country 4 on May 30, 2011. Only when lightened do the photographs show that AV-21 is unconscious or sleeping

and nude.

? Countries 3, 4, 5, and 6 are known to the government and to the defendant.

6
Case 1:21-cr-00380-CKK

Document 68

Filed 07/23/21 Page 7 of 9

 

AV-11

3 Videos

Mexico

May 11, 2019

Depicts her nude

body with her leg
draped over adult
male whose penis
is visible

 

AV-12

10 Photos

Mexico

September 15, 2018

Close-ups of bare
breasts

 

AV-13

9 Photos

Country 5

November 28, 2017

Depicts close-up
side view of bare
breast

 

AV-15

4 Photos

Maryland

April 9, 2017

Depicts fully nude
body and buttocks

 

 

AV-16

2 Photos

Virginia

November 5, 2016

Depicts bra pulled
down exposing
bare breasts

 

AV-17

6 Photos

Virginia

November 6, 2015

Close-up of male
hand pulling down
underwear to
expose genitalia

 

AV-18

9 Photos

Virginia

November 1, 2015

Depicts bare
breasts

 

AV-20

7 Photos

Country 6

November 2007

Depicts close-up of
bare breasts

 

AV-22

7 Photos

Country 3

April 21, 2006

Depicts close ups
of bare breasts and
bare genitalia

 

AV-23

40 Photos

Country 6

December 2013

Depicts bare
breasts and
genitalia, body
stretched and leg to
one side; depicts
close-up of
genitalia

 

AV-24

27 Photos

Country 6

October 11-12, 2013

Depicts close-up of
bare breasts and of
bare genitalia

 

AV-25

 

6 Photos

 

 

Washington D.C.

 

December 25, 2015

 

Depicts bare
genitalia and
breasts

 

 

12. The photos and videos taken by Raymond commonly focus on his victim’s breasts and genitals.

Raymond posed their bodies and manipulated their eyelids, mouths, and limbs. With some of the

women, to include AV-4, AV-5, AV-6, AV-7, and AV-9, the recordings depict him touching, or

causing them to touch, their breasts, genital area, buttocks, and/or inner thighs. The depictions

show Raymond lying in bed with AV-9 and AV-11 while both are nude and unconscious. The
13,

14.

Case 1:21-cr-00380-CKK Document 68 Filed 07/23/21 Page 8 of 9

women listed on the chart above did not consent to being recorded or photographed nude, nor did
they consent to Raymond touching them while they were unconscious.

One or more of the photos and videos Raymond recorded of each of AV-2 through AV-9, AV-11
through AV-13, AV-15 through AV-18, AV-20, and AV-22 through AV-25 constitute obscene
material, that is they appeal predominantly to the prurient interest, they depict sexual conduct in a
patently offensive way, and they lack serious literary, artistic, political or scientific value. From
2006 to June of 2020, Raymond knowingly imported these photos and videos into the United
States, transporting them on his electronic devices. During this same time frame, he also
knowingly uploaded the obscene recordings and images of AV-2 through AV-9, AV-11 through
AV-13, AV-15 through AV-18 to his iCloud account, an interactive computer service, through
servers in the United States. At the time of the importation and uploads, Raymond knew that the
videos and images he had made were sexually oriented in nature.

Raymond stipulates and agrees that from 2006 until 2020, including on the dates listed on the chart
above, he recorded and/or photographed at least 24 unconscious and nude or partially nude women,
some of whom are not mentioned in this plea agreement or statement of facts, and that during the
same time frame, he touched the breasts, buttocks, groin area, and/or genitalia of numerous
women, some of whom he recorded and/or photographed and some of whom are mentioned in this
agreement. Raymond engaged in this conduct while the women were incapable of appraising the
nature of the conduct. The women who have been interviewed reported commonalities in their
contact with Raymond, including Raymond’s provision and/or preparation of alcoholic beverages
and their subsequent memory loss. None of the women consented to being touched while
unconscious and/or asleep, and none of them consented to Raymond’s photographing and

recording of them in that state.
Case 1:21-cr-00380-CKK Document 68 Filed 07/23/21 Page 9 of 9

 

 

CHANNING PHILLIPS KENNETH A. POLITE, JR.

ACTING UNITED STATES ATTORNEY ASSISTANT ATTORNEY GENERAL
pode husse Gi Pq
April N. Russo Jamie B. Perry, Trial Attorney
Assistant United States Attorney US. Department of Justice

Criminal Division

DEFENDANT'S ACKNOWLEDGMENT

I, Brian Jeffrey Raymond, have read this Statement of the Offense and have discussed it
with my attorney. I fully understand this Statement of the Offense. I agree and acknowledge by
my signature that this Statement of the Offense is true and accurate. I do this voluntarily and of
my own free will. No threats have been made to me nor am I under the influence of anything that
could impede my ability to understand this Statement of the Offense fully.

Date: 5[EF2| brit Uv. J (“9-7

Brian Jeffrey Raymond
Defendant

ATTORNEY’S ACKNOWLEDGMENT

I have read this Statement of the Offense and have reviewed it with my client fully. J
concur in my client's desire to adopt this Statement of the Offense as true and accurate.

Date: S/2F/ dl Custhe KF

Courtney Fotrest, Esquire
Jon Jeffress, Esquire .
John Marston, Esquire
Attorneys for Defendant -
